 222DECISIONSOF NATIONALLABOR RELATIONS BOARDthat such right may be affected by an agreement requiring mem-bership in a labor organization, as authorized in Section8 (a) (3)of the Act.All employees are free to become or remain, or to refrain frombecoming or remaining, members of Office Employes InternationalUnion, Local No. 11, or of any other labor organization,except assuch right may be affected by an agreement executed in conformitywith'Section 8 (a) (3) of the Act.INTERNATIONAL BROTHERHOOD of TEAMSTERS,CHAUF + +URS,WAREHOUsn1%nN AND HELPERSOFAMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted ,for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.General Drivers, Chauffeurs and Helpers,Local Union No. 886,affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIOandUnit Parts Company.Case No.16-CB-91. October 30,1957DECISION AND ORDEROn January 2,195T, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the intermediate Report attached hereto.Thereafter,the Gen-eral Counsel and the Charging Party filed exceptions to the remedyrecommended in the Intermediate Report,and supporting briefs.The Respondent filed a reply brief in support of the IntermediateReport.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case,and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner with the exceptions,modifications,and additions noted below.We agree with the Trial Examiner that the Respondent' violated'ection8 (b) (1) (A) of the Actby threatening employees thatitwould not sign an agreement it had reached with the Company,119 NLRB No. 34. GENERAL DRIVERS, CHAUFFEURS AND HELPERS223thus preventing the employees from receiving benefits provided forin this agreement, unless 80 percent of them joined the Union andsigned checkoff authorization cards.'However, unlike the TrialExaminer, we find that an appropriate and necessary remedy toexpunge the effects of the Respondent's unfair labor practice requires,among other things, invalidating the checkoff authorizations thusobtained by the Respondent and a refund of the dues and othermonies collected by the Respondent pursuant to these checkoffauthorizations.As discussed in the Intermediate Report, the Respondent and theCompany agreed upon all the terms and conditions of employment,including a wage increase.However, the Respondent refused to signthe agreement unless 80 percent of the employees joined the Unionand signed checkoff authorization cards. It so informed the employeesand told them that they could not receive any of the contract benefitsuntil they complied with these conditions.As a consequence, 62employees signed membership and dues checkoff cards between June7, 1956, when the threat was made, and July 20, 1956, when theRespondent consummated its agreement with the Company. There-after, the Respondent submitted the checkoff authorizations to theCompany, which the latter has honored.From these facts, it is reasonably clear to us that the employees'action in joining the Union and executing the dues checkoff s duringthe June 7 to July 20, 1956, period was not voluntary, but was thedirect result of the Respondent's coercive conduct.Contrary to theTrial Examiner's view, we do not believe that additional evidenceof coercion is necessary to warrant an order directing the Respondentto relinquish the fruits of its unfair labor practices. It is sufficientthat the Respondent unlawfully exacted membership and dues check-offs as the price the employees in question had to pay to entitle themto the benefits of the contract.'Accordingly, we shall order theRespondent to cease giving effect to the checkoff authorizationssecured from the employees during the period from June 7 to July20, 1956, and to return these authorizations to the employees whoexecuted them.We shall also order the Respondent to notify theCompany to discontinue honoring these authorizations. In addi-tion,we shall order the Respondent to refund to all present andformer employees all dues and other monies deducted from theirearnings pursuant to the authorizations executed during the June 7to July 20, 1956, period, which the Respondent has collected fromthe Company.1The Respondent has- filed noexceptionsto this finding.2Cf..UnitedAssociationof Journeymen & Apprentices of Plumbing & Pipeftting Industryof the UnitedState3and Canada, Local231, AFL-CIO(J. S. Brown-E. F. Olds Plumbing &Heating Corporation),115 NLRB 594,599-601. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs employees were also unlawfully coerced into joining the Union,we shall order the Respondent to notify all employees that theyare free to withdraw from, or remain in, its organization and that itdoes not require membership in its organization as a condition ofobtaining or enjoying any employment benefits secured by it fromthe Company, unless there is in effect an agreement requiring mem-bership as a condition of employment as authorized in Section 8 (a)(3) of the Act.ORDERUpon the entire,record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent, General Drivers,Chauffeurs and Helpers,LocalUnionNo. 886, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica, AFL-CIO, its officers,representatives,agents,successors, and assigns,shall :1.Cease and desist from :(a)Advising,warning, or threatening employees of Unit PartsCompany thatthe Respondentwill withholdfrom them any benefitsobtained or obtainableby it, as theirexclusive bargaining representa-tive, from thesaid Company,unless they join its organization andexecute dues checkoff authorizations in its favor.(b)Givingeffect to any checkoff cards executed by the employeesof Unit PartsCompany duringthe period fromJune 7 to July20, 1956, authorizingthe deductionof clues and other monies fromtheir earnings for remittance to the Respondent.(c) In any like or related manner restraining or coercing employeesof Unit Parts Company, its successors,or assigns,in the exercise oftheir rights guaranteed in Section 7 of the Act, except. to the extentthat suchrightsmay. be.affected by an agreement requiring member-ship in a labor organization as a conditionof employment,as author-ized in Section 8 (a) (3) of the Act.2.Take the. followingaffirmative action, which the Board finds willeffectuate the policiesof the Act;(a)Return to employees the dues checkoff authorizations executedby them during the period fromJune 7 to July20, 1956.(b)Refund to. all present and former employees,from whoseearnings dues and other monies were deductedby UnitParts Com-pany and remitted to the Respondent pursuant to the checkoff author-izations executedduring theJune 7 to July 20, 1956, period, thesums of money so deducted.(c)Notify.the employeesofUnitParts Company that they *arefree to withdraw from, or remainin, its organization and that it doesnot require membership in its organization as a condition of obtain- GENERAL DRIVERS, CHAUFFEURS AND HELPERS225ing or .enjoying any employment `benefits secured by= it as -their bar-gaining representative, from the Company, unless there is in effect anagreement requiring membership- as a condition of employment asa'utho'rized in Section 8 (a) (3) of the Act.(d) Post 'at its business offices in Oklahoma City, Oklahoma, copiesof the notice attached hereto marked "Appendix." 3 Copies of saidnotice, to be furnished by the Regional Director for the SixteenthRegion, shall, after being duly signed by an official representative ofthe Respondent, be posted by the Respondent immediately upon thereceipt thereof, and be maintained by it for, sixty (60)' consecutivedays thereafter in conspicuous places, including all places wherenotices to its members are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are. not altered,defaced, or covered by any other material.(e)Additional copies of the appendix attached hereto shall besigned by a representative of the Respondent and be forthwith re-turned to the Regional Director for the Sixteenth' Regions 'for post-ing at the place of business of Unit Parts Company in Oklahoma City,Oklahoma, in .places where notices" to employees are customarilyposted, if the Company is willing to do so.(f)Notify the Regional Director for the Sixteenth Region in writ-ing,within ten (10) days from the date of this Order, as to,whatsteps it has taken to comply herewith.ME-31BER MURDOCK.. took no part in the consideration of the aboveDecision. and :Order.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS AND EMPLOYEES OF UNIT PARTS COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT advise, warn, or threaten employees of Unit PartsCompany that we will withhold from them any benefits obtainedor obtainable by us, as their exclusive representative, from UnitParts Company, unless they join our organization or execute duescheckoff authorizations in our favor.WE WILL NOT give effect to any checkoff , cards executed bythe employees of Unit Parts Company during the period fromJune 7 to July 20, 1956, authorizing the deduction of dues andother monies from their earnings for remittance to. us.476321-58-vol. 119---16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner restrain or coerceemployees of Unit Parts Company, its successors, or assigns, inthe exercise of their rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected byan agree-ment requiring membership in a labor organization as a con-dition of employment, as authorized by Section 8 (a) (3) ofthe Act.WE WILL return to the employees the dues checkoff authoriza-tions executed by them during the period from June 7 to July20,1956.WE WILL refund to all present and former employees, fromwhose earnings dues and other monies were deducted by UnitParts Company and remitted to us pursuant to the checkoffauthorizations executed during the June 7 to July 20, 1956 period,the sums of money so deducted.WE hereby notify the employees of Unit Parts Company thatthey are free to withdraw from, or remain in, our organizationand that we do not require membership in our organization asa condition of obtaining or enjoying any benefits secured by us,as their bargaining representative, from the said Company, unlessthere is in effect an agreement requiring membershipas a con-dition of employment as authorized in Section 8 (a) (3) of theAct.GENERALDRIVERS,CHAUFFEURSAND HELPERS,LOCAL UNIONNo. 886, AFFILIATED WITH IN-TERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, AFL-CIO,Labor Organization.Dated----------------By -------------------------------------(Representative)*(Title)This notice must remain posted for 60 days from the date hereof,.and must.not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint,issued upon an amended charge filed by Unit Parts Company(herein called the Company),alleges that the Respondent labor organization com-mitted unfairlaborpractices affecting commercewithinthemeaning of Sections8 (b) (1) (A) and 2 (6) and (7) of the Labor Management Relations Act, 61Stat.136 (herein called the Act),by refusing to sign and execute an agreementreached with the Respondent and granting certain employee benefits, including a7-cent wage increase,until and unless at least 80 percent of the Company's em-ployees signed and delivered to Respondent their membership and checkoff author-,ization'cards.The Respondent'sanswer, as amended at the hearing,admits theallegations of the complaint with respect to its status as, a labor organization withinthe meaning of the--Act and also the nature and extent of the Company's businessin interstate commerce;but it denies generally those allegations in the complaintchargingitwith the commission of any unfair labor practices. GENERAL DRIVERS, CHAUFFEURS AND HELPERS227Pursuant to notice, a hearing was held in Oklahoma City, Oklahoma, on October23, 1956, before the Trial Examiner duly designated by the Chief Trial Examiner.The General Counsel, the Respondent, and the Company appeared by counsel, andwere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon theissues.Before the hearing closed, the.General Counsel and counsel for the Respondent submitted oral argument upon theissues.Since the close of the hearing, the Trial Examiner has received briefs fromthe General Counsel, the Respondent, and the Company.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYUnit Parts Company, an Oklahoma corporation with its principal office and placeof business in Oklahoma City, Oklahoma, is engaged in the rebuilding and repairof automobile parts.During 1955, the Company purchased parts of a value ofmore than $50,000, of which more than 90 percent was shipped to the CompanyinOklahoma City in interstate commerce.'During the sameyear,the Companyshipped parts of a value of about $1,000,000, of which more than $50,000 wasshipped to points located outside the State of Oklahoma?The Trial Examiner finds that the Company is engaged in commerce within themeaning of the Act.It.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers,Chauffeurs and Helpers,Local Union No. 886,affiliatedwithInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESPursuant to a consent-election agreement between the Company and the Respond-ent and the majority vote of the employees in the resulting election, the Board'sRegional Director for the Sixteenth Region certified on February 16, 1956, that theRespondent was the exclusive bargaining representative for the Company's produc-tion and maintenance employees in a specifically described unit appropriate for thepurposes of collective bargaining.3Thereafter,O. H. Lair, vice president of theRespondent, and General Manager Frank Craegan of the Company held approxi-mately 10 bargaining conferences, the last of which was held on June 4, 1956.OnJune 5, Lair notified Craegan that the employees' contract committee had turneddown the contract terms offered by the Company, including a 6-cent wage increase .4Craegan thereupon told Lair that he was sure he could get authority for a 7-centincrease and that Lair should submit that figure to the Respondent's contract com-mittee.Late the same afternoon (i. e., June 5) President Irene Boulton of the Com-pany approved the 7-cent offer.IThis finding is made upon the testimony of Frank Craegan, the Company's generalmanager.The figure for the Company's inflow, which is given in the complaint and hasbeen admitted by the Respondent in its amended answer, is $500,000.The discrepancybetween these figures is immaterial in view of the fact that, according to both Craegan'stestimony and the admitted allegations of the complaint, the Company's clear, annualoutflow in commerce is over` the required minimum of $50,000.2 According to the admitted allegation of the complaint, the outflow in interstate com-merce for 1955 was in excess of $50,000.According to Craegan's testimony, it wasabout $900,000.3 Case No. 16-RM-108. The appropriate unit which was agreed upon, and for whichthe certification was issued, was the following : All production and maintenance employeesincluding linemen, truckdrivers, receiving clerks, shipping clerks, cleaning men, and sub-foremen employed by the Company at its Oklahoma City, Oklahoma, plant, but excludingalloffice clerical employees, professional employees, guards, working foremen, and allsupervisors as defined in the Act.4 According to Craegan's testimony, Lair had previously notified Craegan that the con-tract committee had rejected an "original offer" of a wage increase made by the Company,and that Craegan had countered with an offer of a 6-cent increase.What the Company's"original offer" was, and when it was made by the Company and rejected by theRespondent, are not disclosed by the record.However, it is clear not only from Craegan's'testimony, . but also from that of Lair, that after June' 4 and before June 7, 1956; theCompany's wage offer was increased from 6 cents to 7 cents, as is found in the text. 22SDECISIONS OT'' NATIONAL LABOR RELATIONS BOARDOn June 7, 1956,Craegan'and Clark Nichols, the Company's attorney,gave Laircomplete typewritten form of contract including the 7-cent increase,and also aletter signed by Nichols and advising Lair that"the Company stands ready to 'signthis contract any time."Lair then secured permission from Craegan to hold ameeting of the Company's employees that afternoon to discuss the contract proposal.On the way to this meeting,Lair discussed the Company's proposal with mem-bers of the employees'contract committee,including Don Thomas who was thecommittee's chairman.According to Lair's testimony,the committee members. saidsimply that they would not recommend acceptance of the contract draft. But Thomastestified,and the Trial Examiner credits his testimony and finds, that the committeemembers toldLair that,in view of the fact none of the 54 employees who wantedto join the Respondent had done so,the committee would accept the 7-cent increaseif given enough time to sign up these employees after the contract had been signed.The meeting was attendedby about 40or 42 of the Company's employees.Lairdiscussed the contract proposal, including the offer of a 7-cent wage increase, andsaid that he personally would not recommend its acceptance.Employee ElizabethClevenger,who attended the meeting,testified that Lair also told the employeesthat "he wouldn'tsign the contract until 80 percent had signed.these[checkoff] cards,and that would protect the ones that were for.the union."Lairdenied ever telling any of the Company's employees that the Respondent wouldnot sign the contract unless 80 percent of them signed the checkoff cards. ButChairman Don Thomas testified that, in accordance with the contract committee'ssuggestion,Lairmade it clear that the 7-cent increase would be given to theemployees only when the contract was signed,and also "mentioned"the fact thatthe contract"would be signed when a large portion of the employees signed check-off cards."Upon this state ofthe record, the TrialExaminer finds, in accordancewith Clevenger'sand Thomas'testimony,that Lair told the employees that, thecontractwhich would grant-them a 7-cent wage increase would be signed onlywhen 80 percent of the employees had signed dues checkoff authorizations.Afterthis discussion,the employeesvotedby approximately 32 to 8 to accept the Com-.pany's contract proposal"on the condition[that] it was satisfactory to thecontract committee and the union." 5Immediately following the employees'meeting, Lair visited Craegan.and Nichols,.theCompany'sattorney.According to Craegan's testimony,Lair fold.them thatboth'the contract committee and the employees had accepted the terms of'theCompany's proposal but that he would not sign the contract"until a certain numberof [the] . . employees had signed checkoff cards,"and in answer to Craegan'squestion,that about 80 percent would be required.'Lair, on the other hand,testified that he told Craegan and Nichols that the contract would have-to beapproved by the contract committee and by President James Hamilton of theRespondent.Lair denied that he told them that he would not "sign the contract.until80 percent of the employees signed checkoff cards.The Trial Examinercredits Craegan's testimony and finds thatLairtold him and Nichols that he wouldnot sign the contract until 80 percent of the Company's employees had signed ,duescheckoff authorizations.'Noneof the Company'sapproximately,83 employees had yet joined theRespondent,and with Committee Chairman Thomas playing the major role, theRespondent set out to obtain members among the Company's employees.Accordingto Thomas'uncontradicted testimony, which theTrialExaminer credits, Lair toldhim that "when [Thomas] felt that all the people was going to join that [he]thought would join to let [Lair]know and he would sign the contract that moment."From June 7 until aboutJuly 15, 1956,the Respondent procured signed membershipapplications and dues checkoff authorizations from 62 of the Company's. employees,with Thomas accounting for 35 or 40.In. the meantime,Lair had notified President Hamilton within a day or so, afterJune 7 that the contract committee had rejected the Company'sproposal and that,although the employees at the June 7 meeting had voted in favor of accepting thecontract if their committee approved,a majority of the employees had not attendedthe meeting.Hamilton told- Lair that whenever a contract proposal was satisfactoryto both the employees and their contract committee, he would sign it.On July 19, 1956,Chairman Thomas notified Lair by telephone that the contractwas acceptable to the committee.Lair thereupon had President Hamilton sign thecontract for the Respondent in exactly the same form in which the Company had5 Both Lair and. employee Clevenger testified as to the employees' vote of approval.Lair testified that it was upon the conditions stated in the text, and the Trial Examinerso finds. GENERAL DRIVERS, CHAUFFEURS AND HELPERS229presented it on June 7.On the same day, Lair and Craegan inserted July 20, 1956,as the effective date of the contract and the Company also signed.After July 20, the Respondent submitted to the Company the signed dues checkoffauthorizations which it had obtained from the employees, all of which were admit-tedly signed after June 7, 1956. In honoring these authorizations up to the timeof the hearing, the Company had deducted from wages (and had paid to theRespondent) the dues of 54 of its employees in August 1956, of 44 employees inSeptember 1956, and of 46 employees in October 1956.6ConclusionsThe essence of the present case is this: Upon receipt of the Company's contractoffer including a 7-cent wage increase, the Respondent (speaking through Repre-sentative Lair) informed the Company and also the employees who attended theJune 7 meeting that the Respondent would not execute the contract unless anduntil, approximately 80 percent of the employees became members of the Respondentand signed dues checkoff authorizations.This threat made by the Respondent tothe employees to withhold the benefits obtainable upon the execution of thecontract was obviously intended, and was reasonably calculated, to restrain andcoerce the employees in the exercise of their right under Section 7 of the Act torefrain, from joining or assisting the Respondent.While all of this seems clear from the record, the Respondent argues in its briefthat the evidence still does not show that it violated Section 8 (b) (1) (A) of theAct, because (1) Lair's remarks to the employees were made at the request of acontract committeecomposed of, and elected by,theemployeesand therefore(according to the Respondent's argument) could not be attributed to the Respondentitself; (2) there is no proof that any employee's signature to a membership applica-tion or a dues checkoff authorization wasactuallycoerced; and (3) since thecontract had not yet been executed, Lair's remarks cannot be construed as athreat to deprive the employees of any rights or benefits under the contract.By the first of these arguments, the Respondent seeks to avoid responsibility forLair's statements to the employees at the June 7 meeting and to cast it insteadeither upon the employees' elected contract committee (as distinct, in some way,from the 'Respondent) or perhaps even upon the employees themselves, since theyelected the committee.Neither possible branch of this argument is tenable.Underthe. provisions of the Act, only the Respondent (as the certified exclusive bargainingrepresentative of the Company's employees) had the authority and responsibilityof negotiating and then executing a contract with the Company on behalf of allthe employees in the appropriate unit.Delegation by the employees of any orall of such authority and responsibility to an employees' contract committee duringthe certification year would, of course, have been inconsistent and therefore inef-fective.To the extent that the Respondent may have availed itself of the servicesof the committee, followed its advice or instructions, or permitted the committeetomake decisions or determine action affecting the interest of the employees, theRespondent nevertheless remained responsible.The Trial Examiner thereforeconcludes, contrary to the position taken by the Respondent, that it was responsiblefor Lair's statements to the employees at the meeting of June 7, in spite of thefact that these statements were made by Lair at the request of the contractcommittee.The remaining two arguments made by the Respondent in its brief are alsowithoutmerit.Even if the employees were notactuallycoerced in signing theRespondent's membership applications and dues checkoff authorizations, the factthat Lair's remarks were reasonably calculated to coerce them to do so is sufficientbasis for a finding of a violation of Section 8 (b) (1) (A) of the Act 7 Similarly,the mere fact that the employees had nocontractual right tothe wage increase whenLair made his remarks to them is immaterial.For, under the provisions of theAct, the Respondent was obligated, as exclusive bargaining representative, to attemptto secure from the Company the best obtainable terms and conditions of employ-ment and, then, by the execution and enforcement of a contract embracing them,tomake the benefits of this contract available to all employees in the unit, whetherThe dues checkoff requests made by the Respondent to the Company listed 62 names for.August, 56 for September, and 52 for October.However, some of the persons thus namedbad quit, 1 was the Respondent's steward (apparently exempt from the dues obligation),and 1 was a foreman.4 N. L. R. B. v, Reed,206 F. 2d 184 (C. A.9) ; Progressive Mine Workers v. N. L. R. B.,187 F. 2d 298, 301 (C. A. 7). 230DECISIONS OF NATIONALLABOR RELATIONS BOARDdues-paying members or not.Furthermore, except through the procurement andenforcement of a union-security agreement of the type described in the proviso toSection 8 (a) (3) of the Act, the Respondent was certainly forbidden by Section8 (b) (1) (A) to make any use of its representative position or bargaining powerfor the purpose of depriving the employees of their right under Section 7 to refrainfrom joining or assisting it. In the light of these obvious limitations and restric-tions upon its use of its bargaining power and function, the Respondent was not freeto condition its execution of the contract and the employees' receipt of the benefitof the wage increase thereunder, upon the signing of membership applications andcheckoff authorizations by such number of the employees as would be satisfactoryto the Respondent.Thus it appears clear to the Trial Examiner, and he accord-ingly finds, that the Respondent, by threatening to withhold the benefit of the wageincrease on this condition, violated its obligation as statutory bargaining representa-tive, restrained and coerced the employees in the exercise of their right underSection 7 of the Act to refrain from joining or assisting the Respondent, and therebycommitted an unfair labor practice within the meaning of Section 8 (b) (1) (A).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYThe Trial Examiner has found that the Respondent committed an unfair laborpractice within the meaning of Section 8 (b) (1) (A) of the Act by threateningthe Company's employees on June 7, 1956, that it would not execute the contractoffered by the Company and would thereby withhold from the employees the benefitof a wage increase thereunder, unless approximately 80 percent of the employeesjoined the Respondent and signed dues checkoff authorizations. In accordance withthe provisions of Section 10 (c) of the Act, it will be recommended that in thefuture the Respondent cease and desist from such action and any similar actionviolative of Section 8 (b) (1) (A), and also "take such affirmative action . .. aswill effectuate the policies of the Act."The parties present conflicting arguments as to whether, as such "affirmativeaction," the Respondent should be required to reimburse employees for the amountsdeducted from their. wages under those dues checkoff authorizations which weresigned on and after June 7 and until July 20, the date the contract was ultimatelyexecuted by the Respondent.The General Counsel and the Company press for suchan order; the Respondent opposes their request.The purpose of any affirmative order under Section 10 (c) of the Act is remedial.Issuance of the order is justified only when it is directed to the restraint of unfairlabor practices or the avoidance of their consequences.8Like any other affirmativeorder, a dues reimbursement order will be issued only if, in the Board's opinion, it8 Consolidated EdisonCo. v. N.L. R. B.,305 U. S. 197, 236. See alsoRepublic SteelCorporation v. N. L. R. B.,311 U. S. 7, 11-12;N. L. R. B. v. Fansteel MetallurgicalCorporation,306 U. S. 240, 257. In theConsolidated Edisoncase, the Supreme Court setaside an order of the Board invalidating the employer's contracts with the Brotherhood, alabor organization representing Its employees.The Board had found employer violationsof Section 8 (1) and (3) of the Wagner Act, but had dismissed a portion of the complaintalleging employer domination of, and interference with, the Brotherhood in violation ofSection 8 (2). In setting aside the Board's order with respect to the contracts, the Courtheld (305 U. S. at 236)The power to command affirmative action is remedial, not punitive, and Is to beexercised in aid of the Board's authority to restrain violations and as a means ofremoving or avoiding the consequences of violation where those consequences are of akind to thwart the purposes of the Act. The continued existence of a company unionestablished by unfair labor practices or of a union dominated by the employer Is aconsequence of violation of the Act whose continuance thwarts the purposes of theAct and renders ineffective any order restraining the unfair practices.CompareN. L. R. B. v. Pennsylvania Greyhound Lines, supra.Here, there is no basis for afinding that the contracts with the Brotherhood and its locals werea consequenceofthe unfair labor practices found by the Board or that these contracts In themselvesthwart any policy of the Act or that their cancellation would in any way make theorder to cease the specified practices any more effective.[Emphasis in original.] GENERAL DRIVERS, CHAUFFEURS AND HELPERS231provides "the particular means by which the effects of unfair labor practices are tobe expunged." 9Obviously this can be so only when it appears that the dues wereexacted from employees as the result of an unfair labor practice, and an examina-tion of the decisions of the Board shows that it has observed this requirement.Fordues reimbursement orders have been issued almost entirely in two types of cases inwhich the Board has found that the unfair labor practices of an employer or a unionhave made the payment of dues "a price of employment," 10 i. e., in closed-shop orother illegal union-security situations 11 and in situations in which an employer-dominated and employer-assisted union has been thrust upon the employees.12Whenthe Board has infrequently issued an order in any other type of case, it has also done soonly upon a clear showing that the dues payments wereactually securedby thecoercion of the unfair labor practice found in the case.13From all this, it appears that a dues reimbursement order may, and should, beissued in the present case only if the employees' signatures to the checkoff authoriza-tions were actually the result of the Respondent's unfair labor practice, i. e., itsthreat to withhold execution of the contract and the benefit of the wage increasethereunder.But the record furnishes no persuasive basis for any such finding.Notonly is there no testimony directly to that effect, but the evidence, when consideredas a whole, would justify no such inference.For it is undisputed that, althoughthe first 62 of the Company's employees joined the Respondent and signed checkoffauthorizations in the critical period between June 7 and July 20, 59 employees hadpreviously voted for the Respondent in the representation election, presumably withsome intention of eventually joining the Respondent and making some arrangementfor the payment of their dues. The evidence thus raises at least enough of a questionas to whether any of the employees' signatures were brought about by the Respond-ent's threat to refuse to execute the contract, as to rule out any such inference fromthe mere substance of the threat itself. Indeed, it is for this reason that the TrialExaminer has based his finding of unfair labor practice upon the intended andnormal effect of Lair's statements to the employees, rather than also upon anyactual coercive effect.Under the circumstances, the Trial Examiner cannot findupon the present record that the Respondent's unfair labor practice was responsiblefor the signatures on the dues checkoff authorization.He therefore denies theGeneral Counsel's and the Company's requests for a dues reimbursement order.Upon the above findings of fact and upon the entire record in the case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Unit Parts Company, an Oklahoma corporation, is an employer engaged incommerce within the meaning of Section 2 (2), (6), and (7) of the Act.2.The Respondent, General Drivers, Chauffeurs and Helpers, Local Union No.886, affiliated with International Brotherhood of Teamsters, Chauffeurs,Ware-9 Virginia Electric and Power Company v. N. L. R. B.,319 U. S. 533, 539.10Ibid..at p. 540; and see,passim,the Board's decisions cited in the following twofootnotes.11 See theVirginia Electriccase,supra; United Association of Journeymen & Apprenticesof Plumbing & Pipefitting Industry, etc. (Brown-Olds),115 NLRB 594;Parker Brothersand Company,101 NLRB 872, 874, enfd. as mod. in another respect, 209 F. 2d 278, 280(C.A.5) ; Eclipse Lumber Co., Inc.,95 NLRB 464, 475, enfd. 199 F. 2d 684 (C. A. 9) ;The Item Company,113 NLRB 67;John B. Shriver Company,103 NLRB 23;Charles W.Carter Co.,115 NLRB 251 ;The Danspur Company, Inc.,114 NLRB 40;Precast Slab andTile Company,88 NLRB 1237, 1238-1239, 1246-1247, 1258;Federal Stores Division ofSpeigel. Inc.,91 NLRB 647;Marlin Rockwell Corporation,114 NLRB 553 (union's andemployer's threats to discharge upon basis of an unjustified interpretation of union-security contract)." See theVirginia Electriccase,supra; Meyer & Welch, Incorporated,91 NLRB 1102;N. L. R. B. v. I. Spiewak & Sons,179 F. 2d 695, 697-698 (C. A. 3). In passing it may benoted that two circuit courts of appeals have refused to approve a dues reimbursementorder in any situation but a closed-shop or other illegal union-security situation.N. L. R. B. v. Braswell Motor Freight Lines,209 F. 2d 622 (C. A. '5), enfg. as mod.101 NLRB 1151;N. L. R. B. v. Shedd-Brown Mfg.Co., 213 F. 2d 163, 170-171 (C. A. 7),enfg. as mod. 102 NLRB 742, 103 NLRB 905.'s For example, seeLocal 404, International Brotherhood of Teamsters, etc. (BrownEquipment & Manufacturing Co.),100 NLRB 801, 803, 811-812, enfd. in 205 F. 2,1 99(C.A. 1). In that case the Boardfound upondirect testimonythat the 31 employeesbenefiting from the dues reimbursement order had joined the respondent union underprotest as a result of the union's threat that they would otherwise be discharged. 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDhousemen and Helpersof America, AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.On andsince June7, 1956,the Respondent has been the exclusive representa-tive of all employeesof Unit Parts Company inan appropriate unitfor the pur-poses of collective bargaining within the meaning of Section9 (a) of the Act.4.By threatening the employeesof Unit Parts Company on June 7, 1956, thatitwould notexecute thecontractoffered by said Company and would thereby with-hold from theemployeesthe benefit of the wageincreasethereunderunless approxi-mately 80 percent of the employeesjoined the Respondentand signeddues checkoffauthorizations,the Respondent engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(b) (1) (A) of the Act.5.The aforesaidunfairlabor practicesare unfairlabor practicesaffecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Drivers, Chauffeurs,and Helpers Local 639, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen,and HelpersofAmerica,AFL-CIOandCurtis Brothers,Inc.Case No.5-CB-190 (Post 5-CC-59). October 30,1957DECISION AND ORDEROn November 19, 1956, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in any unfair labor practices andrecommending that the complaint be dismissed in its entirety, as setforth in the copy of the Intermediate Report attached hereto. There-after, the General Counsel and the Charging Party filed exceptions tothe Intermediate Report and supporting briefs, and the RespondentUnion filed a brief supporting the Trial Examiner. In addition, theBoard granted requests for permission to file briefs to the Chamberof Commerce of the United States, the American Retail Federa-tion, and the AFL-CIO. On May 2, 1957, the Board heard oralargument; the General Counsel, Curtis Brothers, and Local 639participated.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner only to the extent consistent herewith.The principal issue presented in this case raises a question of lawinvolving the construction of Section 8 (b) (1) (A) of the statute.The complaint alleges that a union's picketing for exclusive recogni-tion by the employer when the union in fact represents less than a1This case was consolidated for purposes of oral argument withInternational Union ofOperating Engineers,Local UnionNo. 12, AFL-CIO (Willard W. Shepherd and Norma D.Shepherd,d/b/a Shepherd Machinery Company),119 NLRB 320.119 NLRB No. 33: